PROTON EXCHANGE MEMBRANE FUEL CELL WITH A BELLOWS-SHAPED MEMBRANE ELECTRODE ASSEMBLY DEVICE

Primary Examiner: Gary Harris 		Art Unit: 1727       November 18, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Zhang US 2016/0351932 discloses a proton exchange membrane related to a fuel cell module (see abstract and title, (shown as 102, see figure 1)), comprising: a container (see figure 1), wherein the container comprises: an annular internal wall (see figure 1), wherein a reacting room is defined by the annular internal wall (101).  An annular external wall surrounding the annular internal wall (see figure 10).  Wherein a storage room is defined between the annular internal wall and the annular external wall (see figure 1 & 11) sufficient specificity.
However, Zhang fails to teach, suggest or render obvious the proton exchange membrane fuel cell as argued by applicant in response filed 10/18/2021.  Applicant’s independent Claim provides sufficient specificity in describing the proton exchange membrane electrode assembly which defines a bellows and a pipe as illustrated in for instance figure 1 & 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727